 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT



Celsius Holdings, Inc.

2424 N Federal Highway, Suite 206

Boca Raton, Florida 33431

 

Ladies and Gentlemen:

 

You have informed the undersigned (“Purchaser”) that Celsius Holdings, Inc., a
Nevada corporation (the “Company”), intends to raise up to $15,000,000 (the
“Offering”) on a “private placement” basis from a limited number of persons who
qualify as “accredited investors” as defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”), by selling up to
5,000,000 shares of its common stock, $0.001 par value (the “Shares”) at a
purchase price of $3.00 per Share (the “Purchase Price”). The minimum investment
in the Offering is $300,000 (100,000 Shares), which minimum may be waived in the
Company’s discretion.

 

Purchaser understands that Purchaser’s rights and responsibilities as a
Purchaser will be governed by the terms and conditions of the Company’s Private
Placement Term Sheet dated December 20, 2016, including this subscription
agreement (the “Subscription Agreement”) and the other Exhibits thereto (the
“Term Sheet”).

 

This Subscription Agreement is one of a number of such subscriptions for Shares.
By signing this Subscription Agreement and returning it to the Company together
with payment of the Purchase Price for the Shares by wire transfer (in
accordance with the instructions attached as Exhibit D to the Term Sheet),
Purchaser offers to purchase and subscribe from the Company the Shares in the
principal amount set forth in this Subscription Agreement on the terms specified
herein. The Company reserves the right, in its complete discretion, to reject
any subscription offer or to reduce the number of Shares allotted to Purchaser.
If this offer is accepted, the Company will execute a copy of this Subscription
Agreement and return it to Purchaser, together with a certificate evidencing the
Shares purchased.

 

The Shares are being offered for sale on a “best efforts” basis. Accordingly, no
minimum number of Shares will need to be subscribed for in order for the Company
to consummate the sale of any of the Shares and utilize the proceeds therefrom.
The Shares will be offered by Company management, who will not be compensated
for the sale of the Shares.

 

The Offering will end on January 31, 2017, unless extended or earlier terminated
by the Company at any time.

 

The Company also reserves the right to withdraw, cancel or modify the Offering
and to reject any subscriptions, in whole or in part, in its sole discretion. In
the event a subscription is rejected by the Company, all funds delivered with
such subscription will be returned to the prospective investor as soon as
practicable without interest thereon or deduction therefrom.

 

 1 | Page

 

 

1.            Representations and Warranties of Purchaser.          Purchaser
represents and warrants to the Company as follows:

 

(a)          Purchaser is an “accredited investor” as defined in the Securities
Act because Purchaser qualifies within one of the following categories (please
check the appropriate category):

 

    Category 1.   A bank, as defined in Section 3(a)(2) of the Securities Act,
whether acting in its individual or fiduciary capacity; or              
Category 2.   A savings and loan association or other institution as defined in
Section 3(a)(5)(A) of the Securities Act, whether acting in its individual or
fiduciary capacity; or               Category 3.   A broker or dealer registered
pursuant to Section 15 of the United States Securities Exchange Act of 1934, as
amended; or               Category 4.   An insurance company as defined in
Section 2(a)(13) of the Securities Act; or               Category 5.   An
investment company registered under the United States Investment Company Act of
1940, as amended; or               Category 6.   A business development company
as defined in Section 2(a)(48) of the United States Investment Company Act of
1940, as amended; or               Category 7.   A small business investment
company licensed by the U.S. Small Business Administration under Section 301 (c)
or (d) of the United States Small Business Investment Act of 1958, as amended;
or               Category 8.   A plan established and maintained by a state, its
political subdivisions or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees, with total assets in
excess of $5,000,000; or

 

 2 | Page

 



 

    Category 9.   An employee benefit plan within the meaning of the United
States Employee Retirement Income Security Act of 1974, as amended, in which the
investment decision is made by a plan fiduciary, as defined in Section 3(21) of
such Act, which is either a bank, savings and loan association, insurance
company or registered investment adviser, or an employee benefit plan with total
assets in excess of $5,000,000 or, if a self-directed plan, with investment
decisions made solely by persons who are “accredited investors,” as such term is
defined in Rule 501(a) of Regulation D under the Securities Act; or            
  Category 10.   A private business development company as defined in Section
202(a)(22) of the United States Investment Advisers Act of 1940, as amended; or
              Category 11.   An organization described in Section 501(c)(3) of
the United States Internal Revenue Code of 1986, as amended, a corporation, a
Massachusetts or similar business trust, a limited liability company or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000; or               Category
12.   Any director or executive officer of the Company; or              
Category 13.   A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the date hereof exceeds $1,000,000 (Note: For
purposes of calculating “net worth” under this paragraph: (i) the person’s
primary residence shall not be included as an asset; (ii) indebtedness that is
secured by the person’s primary residence, up to the estimated fair market value
of the primary residence at the time of the sale of securities, shall not be
included as a liability (except that if the amount of such indebtedness
outstanding at the time of the sale of securities exceeds the amount outstanding
sixty (60) days before such time, other than as a result of the acquisition of
the primary residence, the amount of such excess shall be included as a
liability); and (iii) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of securities shall be included as a liability.); or

 

 

 3 | Page

 



 

    Category 14.   A natural person who had an individual income in excess of
$200,000 in each of the two most recent years or joint income with that person’s
spouse in excess of $300,000 in each of those years and has a reasonable
expectation of reaching the same income level in the current year; or          
    Category 15.   A trust, with total assets in excess of $5,000,000, not
formed for the specific purpose of acquiring the securities offered, whose
purchase is directed by a sophisticated person as described in Rule
506(b)(2)(ii) under the Securities Act; or               Category 16.   Any
entity in which all of the equity owners meet the requirements of at least one
of the above categories.

 

(b)          Purchaser (i) has adequate means of providing for Purchaser’s
current needs and possible contingencies and Purchaser has no need for liquidity
of Purchaser’s investment in the Shares; (ii) can bear the economic risk of
losing the entire amount of Purchaser’s investment in the Shares; and (iii) has
such knowledge and experience that Purchaser is capable of evaluating the
relative risks and merits of this investment. The purchase of the Securities is
consistent, in both nature and amount, with Purchaser’s overall investment
program and financial condition.

 

(c)          Purchaser is a sophisticated, experienced investor, capable of
determining and understanding the risks and merits of this investment.

 

(d)          Purchaser has received and read, and is familiar with the Term
Sheet. All other publicly available documents, records and books pertaining to
the Company and the Offering requested by Purchaser, have been made available or
delivered to Purchaser.

 

(e)          Purchaser has had the opportunity to ask questions of and receive
answers from the Company’s officers and representatives concerning the Company’s
affairs in general and the terms and conditions of the Offering.

 

(f)          Purchaser understands that there are significant risks implicit in
the business of the Company including without limitation, those set forth in the
Term Sheet.

 

(g)         Other than as set forth in the Term Sheet, no person or entity has
made any representation or warranty whatsoever with respect to any matter or
thing concerning the Company and the Offering and Purchaser is purchasing the
Shares based solely upon Purchaser’s own investigation and evaluation.

 

(h)         Purchaser understands that the Shares have not been registered under
the Securities Act or applicable state securities laws.

 

(i)          The Shares are being acquired solely for Purchaser’s own account,
for investment and are not being purchased with a view to or for their resale or
distribution.

 

 4 | Page

 



 

(j)           Purchaser is aware of the following:

 

(i)           the Shares are a speculative investment which involves a high
degree or risk;

 

(ii)          an investment in the Shares is not readily transferable and it may
not be possible for Purchaser to liquidate the investment;

 

(iii)         there are substantial restrictions on the transferability of the
Shares under the Securities Act and applicable state securities laws; and

 

(iv)         no federal or state agency has made any finding or determination as
to the fairness of the Shares for public investment nor any recommendation or
endorsement of the Shares.

 

(k)          Purchaser has the full right, power and authority to execute and
deliver this Subscription Agreement and perform Purchaser’s obligations
hereunder.

 

(l)           No approval, authorization, consent, order of other action of, or
filing with, any person, firm or corporation or any court, administrative agency
or other governmental authority is required in connection with the execution and
delivery of this Subscription Agreement by Purchaser or the consummation of the
sale and purchase of the Shares.

 

2.            Transferability.        Purchaser understands that Purchaser may
sell or otherwise transfer the Shares only if registered under the Securities
Act and applicable state securities laws or Purchaser provides the Company with
an opinion of counsel acceptable to the Company to the effect that such sale or
other transfer may be made in absence of registration under the Securities Act,
and applicable state securities laws. Purchaser has no right to cause the
Company to register the Shares under the Securities Act and applicable state
securities laws. The certificates evidencing the Shares will contain a legend
reflecting this restriction.

 

3.            Indemnification.         Purchaser agrees to indemnify and hold
harmless the Company and its directors and officers against and in respect of
any and all loss, liability, claim, damage, deficiency, and all actions, suits,
proceedings, demands, assessments, judgments, costs and expenses whatsoever
(including, but not limited to, any and all expenses whatsoever, including
attorneys’ fees, reasonably incurred in investigating, preparing, or defending
against any litigation commenced or threatened or any claim whatsoever through
all appeals) arising out of or based upon any false representation or warranty
or breach or failure by me to comply with any covenant or agreement made by
Purchaser in this Subscription Agreement.

 

4.            Termination of Agreement.        If this Subscription Agreement is
rejected by the Company, then this Subscription Agreement shall be null and void
and of no further force and effect, no party shall have any rights against any
other party hereunder, and the Company shall promptly return to Purchaser the
funds delivered with this Subscription Agreement.

 

5.            Miscellaneous.

 

(a)          This Subscription Agreement, constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof. This
Subscription Agreement supersedes all prior negotiations, letters and
understandings relating to the subject matter hereof.

 

(b)          This Subscription Agreement may not be amended, supplemented or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment supplement or
modification is sought.

 

 5 | Page

 



 

(c)          This Subscription Agreement will be interpreted, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to the application of the principles pertaining to conflicts of laws.
Exclusive jurisdiction for any action arising under this Agreement shall be in a
Federal or state court of competent subject matter jurisdiction in Palm Beach
County, Florida.

 

(d)          The failure of any party at any time or times to require
performance of any provision of this Subscription Agreement will in no manner
affect the right to enforce the same. The waiver by any party of any breach of
any provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provisions.

 

(e)          The invalidity, illegality or unenforceability of any provision or
provisions of this Subscription Agreement will not affect any other provision of
this Subscription Agreement, which will remain in full force and effect, nor
will the invalidity, illegality or unenforceability of a portion of any
provisions of this Subscription Agreement affect the balance of such provision.
In the event that any one or more of the provisions contained in this
Subscription Agreement or any portion thereof shall for any reason be held to be
invalid, illegal or unenforceable in any respect, this Subscription Agreement
shall be reformed, construed and enforced as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

(f)          Should it become necessary for any party to institute legal action
to enforce the terms and conditions of this Subscription Agreement, the
successful party will be awarded reasonable attorneys’ fees, expenses and costs
at both the trial and appellate levels.

 

(g)          This Subscription Agreement will be binding upon and will inure to
the benefit of any successor or successors of the parties hereto.

 

(h)          This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic transmission), each of which
will be deemed an original and all of which together will constitute one and the
same instrument. If less than a complete copy of this Subscription Agreement is
delivered to the Company, the Company shall be entitled to assume that Purchaser
accepts and agrees with all of the terms and conditions of this Subscription
Agreement on the pages not delivered unaltered.

 

6.            Ownership Information.         Please print here the number of
Shares to be purchased, the Purchase Price and the exact name(s) in which the
Shares will be registered.

 

Number of Shares Purchased: $___________________________________________________

 

Purchase Price @ $3.00 per
Share:  ________________________________________________

 

Purchaser
Name(s):  ____________________________________________________________________________

 

            ____________________________________________________________________________

 

 6 | Page

 

 

_____ Single Person

 

_____ Husband and Wife, as community property

 

_____ Joint Tenants (with right of survivorship)

 

_____ Tenants in Common

 

_____ Corporation or other organization

 

_____ A Partnership

 

_____ IRA

 

_____ Tax-Qualified Retirement Plan

 

_____ Trust

 

(i)          Trustee(s)/Custodian
____________________________________________________________

 

(ii)         Trust Date
____________________________________________________________________

 

(iii)        Name of Trust
__________________________________________________________________

 

(iv)        For the Benefit of:
_______________________________________________________________

 

_____ Other:

 

 

(Please explain)

 

Social Security or Tax I.D.:      

 

 

Street Address (If P.O. Box, include address for surface delivery if different
than residence)

 

      City State Zip Code

 

Telephone Numbers:

 

Home:   (       )  

 

Cell: (       )

 

Facsimile:   (       )

 

Email:   



 

 7 | Page

 



 

Purchaser Signature Page

 

Date and Signatures. Dated:  _______________, 201_       Signature(s) Print
Purchaser Name (s)

 

                 

 

(Each co-owner or joint owner must sign – names must be signed exactly as listed
under “Purchaser Name(s)”)

 

 8 | Page

 

 

Company Counterpart Signature Page

 

ACCEPTED:

 

CELSIUS HOLDINGS, INC.

 

By:     Dated: ____________, 201_   Name:         Title      

 

 9 | Page

 

 

